Petition for rehearing denied November 9, 1933                        ON PETITION FOR REHEARING                              (26 P.2d 568)
In compliance with the earnest petition for rehearing, we have again examined the record in this case and are satisfied to adhere to the opinion rendered on original hearing. There are no new questions presented.
The costs and disbursements awarded plaintiff should be paid by the estate and not from the trust fund. Attorney fees and other expenses incurred in this litigation are matters for determination in the administration of the estate. Much as this court would like to see this unfortunate litigation terminated, it can not, with propriety, decide questions not in issue in the instant proceeding.
The petition for rehearing is denied.
RAND, C.J., ROSSMAN and KELLY, JJ., concur. *Page 6